The opinion of the Court was delivered by
Haskell, A. J.
When the Courts of law and equity were separate and distinct it was sometimes allowable for a bill to be filed in chancery by the defendant in an action at law against the plaintiff to dispose of some equitable question arising in the matter between them, — and ad interim to restrain the proceeding at law.
By the Constitution, Article IV, Section 16, the Court of Common Pleas now has jurisdiction in all matters of equity, and by Section 92 of the Code of Procedure, Revised Statutes, page 586, “the distinction between actions at law and suits in equity, and the forms of all such actions and suits, are abolished.” The Court is, therefore, now competent to administer equitable and legal relief in a single action, and in every action in every manner, and more than formerly the two Courts could do when acting separately and sometimes in antagonism. The defendant is, therefore, bound to plead his defenses, legal and equitable, in the action brought, and is estopped from instituting a separate proceeding in the same cause with the same party. If by any mistake he may have suffered injury, the Court has extensive power, and, upon motion, can grant relief by leave to amend or otherwise, according to the nature of the case. Such proceedings are not separate, but are in their nature supplemental, and are part of the original action. The respondent in this case has not pursued the course which the law so clearly *283directs, and if he lose any relief to which he may have been entitled, it is his own fault. The complaint on which the motion for order of injunction rests is, on its face, a distinct proceeding, but, in fact, it is this: The plaintiff is the defendant in the original case ; the case made out by his complaint is the defense set up in his answer in the case already existing; the Court is the same whose judgment determined the identical question raised in this effort at a new proceeding. The order appealed from enjoins the judgment. The Court enjoins its own judgment, not only without cause, but without notice to the adverse party.
The judgment in this case is not, as counsel seeks to argue, analogous to a judgment at law under the old practice, but is in the nature of a decree in equity, and the effect is that the Court enjoins itself. “A judgment is the final determination of the rights of the parties in the'action.” — Revised Statutes, page 630. And the judgment must stand until reversed by appeal or some mode which the law provides. The Court would stultify itself were it to pursue the practice of enjoining the execution of its judgments on ex paHe motions. In this case it is obviously rendered more erroneous by the fact,that the grounds on which the motion rests had just been determined in the ease, and the judgment was rendered with the consent of the defendant — the respondent. The equitable powers of the Court should not be extended to grant relief in such a proceeding where the party moves, ex parte, to set aside, in effect, his own agreement. The Circuit Judge was further in error to grant an order enjoining an order of sale without four days’ notice to the adverse party as required by the seventy-fifth rule of the Circuit Court. Rules do not make law, but they regulate practice and should be enforced.
It is therefore ordered that the order appealed from be set aside, and that the complaint and entire proceeding on which the motion for the order was based be dismissed.
Willard, C. J., and Mclver, A. J., concurred.